Citation Nr: 0334403	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-18 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
shell fragment wound to the face and right leg.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1948 to February 
1954.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 rating decision by the RO.  



REMAND

The veteran contends that he suffered wounds during active 
service in Korea.  The veteran reported that, while in Pusan, 
Korea with the 5702 Military Police Battalion, he was hit by 
hand grenade fragments on December 15, 1952.  

The veteran further reported that it started at the right top 
of his head, cut his eye and eye lid open, cut his nose, 
split his lip, damaged his jaw and front teeth, exited his 
mouth and went back into his right lower leg, split his leg 
and then exited his body.  The veteran maintains that he had 
surgery, with sutures placed in his face and leg at the 
Pusan, Korea Clinic.  The veteran reported that, two months 
later, he was sent to Fort Meade, Maryland where his wounds 
were examined.  

In addition, the veteran also contends that he has PTSD as a 
result of exposure to many dead and wounded soldiers.  The 
veteran asserts that his job in Korea was to transport 
deceased or injured soldiers to either a clinic in Pusan, 
Korea, or to their families in the United States.  The 
veteran maintains that it was a traumatic assignment 
emotionally.  

In addition, the veteran asserts that his friend, and fellow 
soldier, Harry Meeks, died in his presence, during combat.  
The veteran also reported that another fellow soldier, Dave 
Phillips, died in the barracks in Korea as a result of a 
rifle being discharged accidentally by another soldier.  
Finally, the veteran also asserted that James Morton's leg 
was injured in Pusan, Korea.  

A review of the veteran's DD Form 214 does not indicate that 
the veteran was wounded during active service.  

The veteran's service medical records have been presumed 
destroyed by fire in St. Louis.  

The RO sent a letter to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) in September 
2001 requesting assistance in furnishing supporting evidence 
of the veteran's claimed stressful events.  

Before a response was obtained from USASCRUR, the RO issued 
the November 2001 rating decision denying service connection 
for claimed PTSD and for claimed residuals of shell fragment 
wounds.  The veteran timely appealed.  

In this regard, the veteran requested that his records from 
Ft. Meade be obtained, as well as inpatient clinical records 
stored at the St. Louis archives.  In addition, the veteran 
requested that his military medical records for the periods 
of January-February 1954, from Fort Jackson Clinic in South 
Carolina also be obtained.  

In an August 2002 letter to the RO, USASCRUR responded that 
the veteran's friend, Meeks, was wounded, not killed, as the 
veteran had asserted.  Also, a review of the U.S. Army Korean 
War casualty database noted that a Private James A. Morton 
was wounded on April 25, 1953.  

USASCRUR also noted that Morning Reports, DA Form 1, which 
could be used to verify daily personnel actions such as 
wounded in action, killed in action, missing in action, or 
transfers, could be ordered from the Director, National 
Archives and Records Administration (NARA) at ATTN: NCPMR-O, 
9700 Page Boulevard, St. Louis, MO  63132.  They should be 
requested for a three month periods and include relevant unit 
designations at the company and battalion levels.  

In addition, USASCRUR indicated that they believed that the 
Korean War unit of assignment that the veteran provided in 
his claim (5702d Military Police Battalion) was incorrect.  
In order to perform any future research on his behalf, 
USASCRUR asked for a copy of his WDAGO Form 24, or its 
equivalent.  USASCRUR noted that this document provided a 
listing of a veteran's military unit of assignments and 
indicated that the document should be maintained in the 
veteran's official military personnel file.  

In the meantime, in September 2002, the veteran requested 
that his claim be reviewed by a Decision Review Officer 
(DRO).  The RO issued a Statement of the Case (SOC) in 
September 2002.  

In September 2002 correspondence to the RO, the veteran's 
clinical social worker from the Vet Center indicated that the 
veteran had symptoms relating to PTSD.  

At the outset, the Board notes that there is nothing in the 
file to certify that any attempts were made to locate the 
veteran's service medical records.  

Moreover, if the veteran's records were destroyed by fire, 
then there is a heightened obligation to advise the veteran 
to obtain other forms evidence in support of his claim.  In 
addition, there is a heightened duty to consider the benefit 
of the doubt rule in such cases.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  

The heightened duty to advise the veteran in developing facts 
pertinent to his claim under the provisions of 38 
U.S.C.A. § 5107(a) in a case where service medical records 
are presumed destroyed includes the obligation to search for 
alternative medical records.  Moore v. Derwinski, 
1 Vet. App. 401 (1991).  Where the claimant's service medical 
records have been destroyed or lost, the Board is under a 
duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).  

In this regard, USASCRUR's response to the RO noted various 
options for locating records, as noted hereinabove.  It does 
not appear that this information was conveyed to the veteran.  

In addition, USASCRUR believed that the veteran's unit of 
assignment as listed was incorrect.  The RO, however, made no 
attempts to assist the veteran in attempting to verify his 
unit of assignment.  

The veteran reported that a fellow soldier Dave Phillips was 
killed in action in Korea.  The RO apparently inadvertently 
did not include his name in its September 2001 letter to 
USASCRUR.  

The veteran should be afforded VA examinations to determine 
if he indeed suffers from residuals of shell fragment wounds 
or PTSD.  All pertinent medical records should also be 
obtained and associated with the claims file.  

Finally, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  More 
specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ask the veteran to provide 
comprehensive information concerning the 
inservice stressful events that he feels 
support his claim for service connection 
for PTSD.  He should be asked to provide 
specific details of the claimed stressful 
events during service such as the dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments, and the names and other 
identifying information concerning any 
individuals involved in the stressful 
events.  The RO should inform the veteran 
that he may specifically submit lay 
statements or statements of service 
comrades that support his report of the 
alleged stressors.  He should be told 
that the information is necessary to 
obtain supporting evidence of the 
stressful events.  

2.  Then, the originating agency should 
prepare a summary of all the veteran's 
alleged inservice stressful experiences, 
including but not limited to the death of 
fellow soldier Dave Phillips, and attempt 
to verify such experiences through 
appropriate service department channels; 
the National Personnel Records Center 
(NPRC); USASCRUR, and similar sources, 
such as Director, National Archives and 
Records Administration (NARA), ATTN: 
NCPMR-O, 9700 Page Boulevard, St. Louis, 
MO  63132.  

3.  The RO should attempt to locate 
medical records of the veteran from Ft. 
Meade in Maryland and from the Fort 
Jackson Clinic in South Carolina.

4.  The RO should then schedule the 
veteran for comprehensive VA psychiatric 
and orthopedic examinations.  The claims 
folder must be made available to the 
examiners prior to the examination and 
all indicated testing should be 
conducted.  The psychiatric examiner 
should specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiner must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  The orthopedic examiner should 
determine if the veteran suffers 
residuals of claimed shell fragment 
wounds in service.  The examiner should 
record a full history of the veteran's 
contentions and provide an opinion as to 
the likelihood that the veteran has 
current residuals of shell fragments 
wounds suffered from a grenade attack in 
service.  Complete rationale for all 
opinions expressed should be provided.  

5.  Following completion of the 
development requested above, the 
originating agency should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO must notify the 
veteran that he has up to one year to 
provide any additional evidence to 
support his claims of service connection.  

6.  The RO should review the claims file 
to determine whether any diagnosis of 
post-traumatic stress disorder of record 
is based on a verified stressor or 
stressors.  Following any further 
indicated development, the originating 
agency should provide the veteran with a 
DRO review, if requested, and then 
readjudicate the claims for service 
connection for PTSD and service 
connection for residuals of shell 
fragment wounds.  

7.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued to the 
veteran and his representative, and they 
should be provided with an appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



